Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed 1/18/2021 has been considered.  Claims 1-21 have been cancelled and claims 22-39 have been newly added by applicant.  Claims 22-39 are currently pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 22-29, 31-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-16 of parent U.S. Patent No. 10,159,061 B2 to Zhao et 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 22, Zhao discloses a wireless transmit receive unit (WTRU), comprising (see claim 1, col. 52, line 13): 
a processor configured to (see claim 1, col. 52, line 14): 
receive configuration information from a network, wherein the configuration information indicates a plurality of resources to be used by the WIRU to communicate directly with one or more other WTRUs (see claim 1, col. 52, lines 15-20); 
measure respective energy levels associated with one or more resources among the plurality of resources (see claim 1, col. 52, lines 21-22); 

transmit a report to the network (see claim 1, col. 52, line 26), wherein the report indicates the determined ratio of resources among the plurality of resources that have the measured energy level above the preconfigured threshold for the period of time (see claim 1, col. 52, lines 23-26).

Regarding claim 23, Zhao discloses the WTRU of claim 22, wherein the period of time comprises multiple subframes (see claim 7, col. 52, lines 42-45).

Regarding claim 24, Zhao discloses the WTRU of claim 22, wherein the processor is further configured to determine the preconfigured threshold based on the configuration information (see claim 1, col. 52, lines 15-16).

Regarding claim 25, Zhao discloses the WTRU of claim 22, wherein the plurality of resources is comprised in a resource pool configured for sidelink communication (see claim 2, col. 52, lines 27-28).

Regarding claim 26, Zhao discloses the WTRU of claim 25, wherein the report further indicates an identity of the resource pool (see claim 7, col. 52, lines 42-45).



Regarding claim 28, Zhao discloses the WTRU of claim 22, wherein the ratio of resources indicates a percentage of resources among the plurality of resources that is occupied (see claim 5, col. 52, lines 35-37).

Regarding claim 29, Zhao discloses the WTRU of claim 22, wherein the processor is further configured to receive an indication of a triggering condition for the report from the network (see claim 1, col. 52, lines 15-16, 23-26).

Claim 30 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of parent U.S. Patent No. 10,159,061 B2 to Zhao et al. (hereinafter as Zhao) in view of Johnson et al. (US Patent 9,276,665 B1).  
Regarding claim 30, Zhao discloses the WTRU of claim 22.
The claims of Zhao may not explicitly show “each resource of the plurality of resources comprises a frequency range.”
However, Johnson teaches “each resource of the plurality of resources comprises a frequency range (mobile devices to be allocated resources on any available frequency range, see col. 9, lines 55-60).”


Regarding claim 31, Zhao discloses a method implemented by a wireless transmit receive unit (WTRU), the method comprising (see claim 9, col. 52, line 49): 
receiving configuration information from a network (see claim 9, col. 52, line 50), 
wherein the configuration information indicates a plurality of resources to be used by the WTRU to communicate directly with one or more other WTRUs (see claim 9, col. 52, lines 51-55); 
measuring respective energy levels associated with one or more resources among the plurality of resources (see claim 9, col. 52, lines 55-58); 
determining a ratio of resources among the plurality of resources that have a measured energy level above a preconfigured threshold for a period of time (see claim 9, col. 52, lines 59-61); and 
transmitting a report to the network (see claim 9, col. 52, line 62), wherein the report indicates the determined ratio of resources among the plurality of resources that have the measured energy level above the preconfigured threshold for the period of time (see claim 9, col. 52, lines 59-62).



Regarding claim 33, Zhao discloses the method of claim 31, further comprising determining the preconfigured threshold based on the configuration information (see claim 9, col. 52, line 51). 

Regarding claim 34, Zhao discloses the method of claim 31, wherein the plurality of resources is comprised in a resource pool configured for sidelink communication (see claim 10, col. 52, lines 63-64).

Regarding claim 35, Zhao discloses the method of claim 34, wherein the report further indicates an identity of the resource pool (see claim 15, col. 53, lines 11-14).

Regarding claim 36, Zhao discloses the method of claim 31, further comprising receiving measurement configuration information indicating that the WTRU is to measure the respective energy levels associated with the one or more resources (see claim 9, col. 52, lines 50-53, 55-56) and transmit the report to the network indicating results of the measurement (see claim 9, col. 52, lines 59-62).

Regarding claim 37, Zhao discloses the method of claim 31, wherein the ratio of resources indicates a percentage of resources among the plurality of resources that is occupied (see claim 13, col. 53, lines 4-6).


Claim 39 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 9 of parent U.S. Patent No. 10,159,061 B2 to Zhao et al. in view of Johnson et al. (US Patent 9,276,665 B1).  
Regarding claim 39, Zhao discloses the method of claim 31.
The claims of Zhao may not explicitly show “each resource of the plurality of resources comprises a frequency range.”
However, Johnson teaches “each resource of the plurality of resources comprises a frequency range (mobile devices to be allocated resources on any available frequency range, see col. 9, lines 55-60).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the WTRU of Zhao to include “each resource of the plurality of resources comprises a frequency range” as taught by Johnson so that it would allow a certain amount of resources to be allocated to mobile devices on any available frequency range for each time period according to demand and provisioned traffic policies (see col. 9, lines 43-60).




Allowable Subject Matter
Claims 22-39 would be allowable if the non-statutory double patenting rejection of claims 22-39 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 22, a wireless transmit receive unit (WTRU), comprising: 
wherein the configuration information indicates a plurality of resources to be used by the WTRU to communicate directly with one or more other WTRUs;
measure respective energy levels associated with one or more resources among the plurality of resources; 
determine a ratio of resources among the plurality of resources that have a measured energy level above a preconfigured threshold for a period of time; and 
transmit a report to the network, wherein the report indicates the determined ratio of resources among the plurality of resources that have the measured energy level above the preconfigured threshold for the period of time.

In claim 31, a method implemented by a wireless transmit receive unit (WTRU), the method comprising: 
wherein the configuration information indicates a plurality of resources to be used by the WTRU to communicate directly with one or more other WTRUs;
measuring respective energy levels associated with one or more resources among the plurality of resources; 
determining a ratio of resources among the plurality of resources that have a measured energy level above a preconfigured threshold for a period of time; and 


The closest prior art, Sun et al. (US Publication 2013/0242787 A1), teaches a user equipment (UE) that receives the necessary information, including the values of thresholds and the CSI-RS resources, for CSI-RS signal quality measurements.  Sun also teaches performing RSRP measurements for CSI-RS resources in the CRM set and having the UE report the CSI-RS measurements to the network if the RSRP measurement is better than a threshold.
A second prior art, Doppler et al. (US Publication 2011/0106952 A1), teaches a resources within a resource pool are allocated for D2D communications between UEs.
A third prior art, Lee et al. (US Publication 2014/0098761 A1), teaches a WTRU provides a measurement report to an eNB indicating RSRP has improved above a pre-defined threshold, indicating that normal operation mode may be possible. 

However, Sun, Doppler, and Lee, when taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above.  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471